Citation Nr: 0117227	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  01-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for ringing in the 
ears.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for ulcers.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an upper back 
condition on a direct basis or as secondary to service 
connected bilateral shoulder disability.

6.  Entitlement to an increased rating for right shoulder 
condition, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for left 
shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) dated in May 2000.

The claims for service connection for hearing loss, ringing 
in the ears and pseudofolliculitis barbae and increased 
ratings for right and left shoulder disability are addressed 
in the remand following this decision.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for ulcers 
in an unappealed October 1977 rating decision.  The RO last 
declined to reopen the claim in an unappealed May 1997 rating 
decision.

2.  Additional evidence submitted since the RO's May 1997 
rating decision is not new and material as it does not 
competently address whether duodenal ulcer was manifested in 
service or manifested to a compensable degree within one year 
of separation therefrom.

3.  The RO denied a claim for service connection for an upper 
back condition on a direct basis and as secondary to service 
connected bilateral shoulder disability in an unappealed 
October 1990 rating decision.  The RO last declined to reopen 
the claim in an unappealed May 1997 rating decision.

4.  Additional evidence submitted since the RO's May 1997 
rating decision is new and material as it includes competent 
medical opinion suggesting that the veteran manifests a 
cervical spine disability which had its onset in service.


CONCLUSIONS OF LAW

1.  The RO's May 1997 decision declining to reopen the claim 
for service connection for duodenal ulcer is final.  
38 U.S.C.A. § 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(b) (2000).

2.  The evidence added to the record subsequent to the RO's 
May 1997 rating decision declining to reopen a claim for 
service connection for duodenal ulcer is not new and material 
evidence; the claim is not reopened.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a)(1), 5108, 7105 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a), 3.156 (2000).

3.  The RO's May 1997 decision declining to reopen the claim 
for service connection for an upper back condition is final.  
38 U.S.C.A. § 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(b) (2000).

4.  The evidence added to the record subsequent to the RO's 
May 1997 rating decision declining to reopen a claim for 
service connection for an upper back condition is new and 
material evidence; the claim is reopened.  38 U.S.C.A. §§ 
1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.303, 3.156 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As addressed below, the Board will only issue a final 
decision on the issue of whether new and material evidence 
has been presented to reopen a claim for service connection 
for duodenal ulcer.  Upon review of the record, the Board 
finds that VA has met the duty to assist and notice 
requirements for this claim under the VCAA.  By virtue of a 
Statement of the Case (SOC), the veteran and his 
representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate this claim.  The claims folder contains service 
medical records and post-service medical records since his 
discharge from service to the current appeal period.  The 
veteran has not identified the existence of any available, 
additional records that may be pertinent to his claim on 
appeal.  As no reasonable possibility exists that any further 
assistance would aid in substantiating his claim, the Board 
finds that no prejudice accrues to the veteran in proceeding 
at this time.   See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).


II.  New and material

The RO has determined that the new and material standard 
applies to the claims for service connection for ulcers and 
an upper back condition due to previous final denials.  The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

A.  Duodenal ulcer

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection for peptic or gastric 
ulcers may be granted on a presumptive basis, even though 
there is no evidence of such disease during active service, 
if manifest to a compensable degree within one year from 
discharge from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2000).

A proper diagnosis of gastric or duodenal ulcer (peptic 
ulcer) is to be considered established if it represents a 
medically sound interpretation of sufficient clinical 
findings warranting such diagnosis and provides an adequate 
basis for a differential diagnosis from other conditions with 
like symptomatology; in short, where the preponderance of the 
evidence indicates gastric or duodenal ulcer (peptic ulcer).  
38 C.F.R. § 3.309(a) (2000).  Whenever possible, laboratory 
findings should be used in corroboration of the clinical 
data.  Id.

A claim for service connection for ulcers was originally 
denied by an unappealed October 1977 RO rating decision.  
That decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).  The RO declined to 
reopen the claim in rating decisions dated in September 1985 
and May 1997.  In July 1997, the RO issued an SOC in response 
to a timely filed Notice of Disagreement (NOD), but the 
veteran did not file a substantive appeal within the 
applicable appeal period.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §  20.302(b) (2000).  Accordingly, that 
decision became final.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2000).  This 
appeal ensues from the RO's May 2000 decision that declined 
to reopen the claim.  Accordingly, the Board must initially 
review this claim under the new and material standard.  
Barnett, 83 F.3d 1380 (Fed. Cir. 1996).

In May 1997, the RO declined to reopen a claim for service 
connection for ulcers on the basis that duodenal ulcer was 
not shown during service nor within the one year presumptive 
period following service.  For purposes of this appeal, the 
"issue at hand" concerns whether new and material evidence 
has been presented to show that duodenal ulcer was manifested 
in service or to a compensable degree within one year of 
separation therefrom.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) (determining the issue at hand for the 
purposes of reopening a finally denied claim depends on what 
evidence was before the adjudicator when the final decision 
was made and the reasons that were given for the denial of 
the claim).

The evidence before the RO in May 1997 included the veteran's 
report of in-service treatment for epigastric distress, 
nausea, loss of appetite and fatigue while stationed at Fort 
Benning, Georgia in 1972.  He recalled a diagnosis of peptic 
ulcer confirmed by x-ray examination.  His symptoms, which 
were treated by medication and diet, continued following his 
discharge from service.  He believed that he first manifested 
ulcers in service.  A lay statement from a fellow servicemate 
recalled his in-service treatment for stomach pains.

The veteran's service medical records did show his February 
1972 complaint of intermittent dull right upper quadrant 
(RUQ), right middle quadrant (RMQ) and right lower quadrant 
(RLQ) pain which occurred following meals.  On physical 
examination, his abdomen was soft with tenderness over the 
RUQ and RLQ.  He had active bowel sounds without 
organomegaly.  He was given a diagnosis of "functional 
bowel" which was treated with Gelusil tablets and Donnatal.  
There were no further treatment records.  His August 1973 
separation examination revealed a "normal" clinical 
evaluation of the "abdomen and viscera."

The post-service medical records first consisted of VA 
clinical records of the veteran's treatment for orthopedic 
complaint in April 1975.  A diagnosis of status post-peptic 
ulcer by history was first recorded on an August 1977 VA 
examination report.  A July 1984 VA clinical record reflected 
treatment for epigastric pain, assessed as probable peptic 
ulcer disease (PUD) pending upper gastrointestinal series 
(UGI), with Tagamet and Mylanta.  In April 1987, he received 
treatment for anemia by blood transfusion.  At that time, a 
UGI revealed normal clinical findings.  A diagnosis of 
duodenal ulcer was first confirmed by UGI examination in 
November 1994.  His other clinical records, which included VA 
orthopedic examination in 1984 and a November 1992 private 
examination report from Miguel I. Rodriguez-May, M.D., were 
not relevant to the onset of duodenal ulcer.  There was no 
medical opinion of record attributing the onset of duodenal 
ulcer in service or manifestations within one year of 
discharge from service.

In connection with the current appeal, the veteran has only 
asserted that he is entitled to service connection for 
ulcers.  The documentary evidence added to the record 
includes current VA clinical records of treatment for 
duodenal ulcer, to include a diagnosis of iron deficiency 
anemia most likely due to gastrointestinal blood loss 
secondary to atriovenus malformations (AVM's) at the 
duodenum.  There is also a January 2000 VA joints examination 
report.  None of this evidence includes any evidence of 
duodenal ulcer in service or within one year from discharge 
from service.

The appellant's contentions on appeal are entirely cumulative 
of statements and arguments previously considered by the RO 
in May 1997.  In any event, lay assertions of medical 
diagnosis and/or causation cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  The VA outpatient treatment 
records, which show current treatment for duodenal ulcer and 
secondary anemia, do not bear directly and substantially upon 
the issue of the onset and etiology of duodenal ulcer.  
Therefore, they are not material.  The VA spine examination 
report in January 2000 also offers no material evidence 
regarding the onset and etiology of duodenal ulcer.  

Accordingly, the Board finds that additional evidence 
submitted since the RO's May 1997 rating decision is not new 
or material as it does not competently address whether 
duodenal ulcer was manifested in service or to a compensable 
degree within one year of separation therefrom.  As the 
competent evidence does not tend to show the presence of 
duodenal ulcer either in service or within one year of 
separation therefrom, the additional evidence is not of such 
significance that it must be considered to fairly decide the 
merits of the claim; thus, it is not both new and material 
and the claim may not be reopened.  Smith, 12 Vet. App. 312 
(1999).

B.  Upper back condition

The RO originally denied a claim for service connection for 
an upper back condition, on a direct basis and as secondary 
to service connected bilateral shoulder disability, in an 
unappealed October 1990 rating decision.  That decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2000).  The RO declined to reopen the claim in a 
May 1997 rating decision.  The veteran submitted a timely 
NOD, but failed to perfect his appeal following the RO's 
issuance of an SOC in July 1997.  Accordingly, that decision 
became final.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 
C.F.R. §§ 20.101(c), 20.200, and 20.202 (2000).  This appeal 
ensues from the RO's May 2000 decision that declined to 
reopen his claim.  Accordingly, the Board must initially 
review this claim under the new and material standard.  
Barnett, 83 F.3d 1380 (Fed. Cir. 1996).

In May 1997, the RO declined to reopen a claim for service 
connection for an upper back condition on the basis that such 
disability was not shown to have been incurred or aggravated 
in service.  The Board must also consider the veteran's 
allegation that he manifests an upper back disability as 
secondary to his service connected right and left shoulder 
disability.  See 38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (service connection may be 
established on a secondary basis for "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition). 
Thus, the issue at hand involves whether new and material 
evidence has been presented to show that an upper back 
condition is related to active service and/or is proximately 
due to service connected right and left shoulder disability.  
See Colvin, 1 Vet. App. at 174.

The evidence reviewed by the RO in May 1997 included service 
medical records which were negative for treatment of cervical 
spine disability.  The post-service clinical records first 
reflected a 1978 VA assessment of "c-spine nerve root 
impingement" based upon findings of a flexed cervical spine 
with marked tenderness and right neck radicular pain.  
Following a trauma injury in 1992, the veteran was given a 
diagnosis of cervical spine strain with bilateral radicular 
involvement.  At that time, x-ray examination findings were 
consistent with a differential diagnosis of degenerative 
joint disease (DJD) versus chronic disc disease.  His 
subsequent VA clinical records reflected assessments of 
chronic right upper back muscle strain and right 
paraspinal/trapezius strain.  There was no medical opinion 
relating an upper back disability to active service and/or as 
proximately due to service connected disability.

The evidence added to the record since the May 1997 RO 
decision includes a January 2000 VA joints examination report 
which provides the following opinion:

"While in the service the patient fell on 
his back and from that time on he has been 
having pain in his neck, upper back in the 
scapular area.  The patient does not have 
shoulder pain originating at that time of 
that accident.  The patient has been 
worked up thoroughly and his C-file 
indicates that the pain is primarily 
cervical with radiation into the shoulder 
areas.  The original diagnosis which was 
impairment of the clavicle and/or scapular 
and shoulder separations are erroneous and 
should not be perpetuating in his chart.  
Because of his pain he has not been using 
his shoulders very much ... The patient has 
not been using his shoulders and is 
developing capsulitis of both shoulder 
joints secondary to disuse.

...

The question of the shoulder being the 
primary cause of his problem is erroneous.  
The primary cause of his problem is his 
neck pathology and neuritis secondary to 
that pathology.  He does have shoulder 
pain but this is not secondary to the neck 
pain and is caused by lack of use and 
adhesive capsulitis of both shoulders."

The Board finds that this opinion is both new and material as 
it includes competent medical opinion suggesting that the 
veteran manifests a cervical spine disability which had its 
onset in service.  This nexus opinion is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the additional 
evidence is sufficient to reopen the claim for service 
connection for an upper back condition.

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is necessary.



ORDER

The claim for service connection for duodenal ulcer is not 
reopened; new and material evidence not having been 
presented.

The claim for service connection for an upper back condition 
is reopened; new and material evidence having been presented.  
To this extent only, the appeal is granted.


REMAND

As indicated above, the Board has reopened the claim for 
service connection for an upper back condition.  The Board is 
of the opinion that the veteran should be afforded VA 
examination by a neurology specialist, with benefit of review 
of the claims folder, in order to determine whether his upper 
back pathology was manifested in service and/or is otherwise 
related to active service or service connected disability.  
Upon completion of any further development warranted under 
the VCAA, the RO will then have the opportunity for a de novo 
review of this claim on a direct and secondary service 
connection basis.  

With regard to the claim for an increased rating for service-
connected shoulder disabilities, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that under 38 C.F.R. §§ 
4.40 and 4.45, an increased evaluation may be assigned on the 
basis of functional loss due to a veteran's complaints of 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  
In this case, the most recent examination report containing 
findings pertinent to the veteran's shoulders is a January 
2000 VA joints examination.  However, a review of this report 
shows that it is devoid of findings pertaining to functional 
loss, such as findings pertaining to strength, fatigability 
and pain on motion.

The Board next notes that the veteran's service medical 
records reflect a decrease in his hearing acuity during 
service with a notation of high frequency hearing loss upon 
his separation.  The Board cannot determine whether the 
veteran manifests a current hearing loss under VA standards 
as there are no post-service audiometric findings of record.  
See 38 C.F.R. § 3.385 (2000).  The Board is of the opinion 
that the veteran should be afforded VA audiology examination 
for the purpose of determining his current level of bilateral 
hearing loss and to determine whether he has tinnitus. 

The Board finally notes that the veteran was given a 
temporary profile for shaving rash in service with a 
separation diagnosis of moderate pseudofolliculitis barbae.  
There is no record of treatment for pseudofolliculitis barbae 
following his discharge from service.  In light of the in-
service findings, the Board is of the opinion that the 
veteran should also afforded VA dermatology examination in 
order to determine whether he currently has 
pseudofolliculitis barbae.

On remand, the RO should also determine whether any 
additional development for any of the claims is warranted 
under the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, this issue is REMANDED for the following action.

1.   The RO should obtain the veteran's VA 
clinical records since August 2000.  The RO 
should also request him to submit the names 
and addresses of all health care providers, VA 
or private, who have treated him for his 
bilateral hearing loss, ringing in the ear, 
pseudofolliculitis barbae, shoulder disability 
and upper back disability since his discharge 
from service.  Thereafter, the RO should 
contact the named medical providers and 
request copies of all pertinent medical 
records.  

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  The veteran should then be scheduled for 
orthopedic and neurological examinations for 
the purpose of determining the nature and 
extent of the shoulder disabilities and 
whether his upper back pathology was first 
manifested in service and/or is otherwise 
related to active service or service connected 
disability.  The claims folder and a copy of 
this remand must be made available to the 
examiners prior to the examination for review.  
All indicated special tests should be 
completed.  The examination report should set 
forth in detail all current diagnoses relating 
to the upper back and shoulders.  

In accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report must 
also cover any weakened movement in the 
veteran's shoulders, including weakened 
movement against varying resistance, excess 
fatigability with use, incoordination, painful 
motion, pain with use, and, if feasible, 
express this in terms of additional degrees of 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner must 
offer an opinion as to whether there would be 
additional limits on functional ability during 
flare-ups, and if feasible, express this in 
terms of additional degrees of limitation of 
motion during the flare-ups.  All clinical 
findings and opinions, and the bases therefor, 
should be set forth in a detailed report.  If 
the veteran does not have pain or any of the 
other factors, that fact should be noted in 
the file.  Thereafter, the examiner is 
requested to provide opinion on the following 
questions:

a.  Whether it is at least as likely 
as not that any upper back pathology 
was manifested in service or is 
otherwise related to event(s) during 
active service? 

b.  If not, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's service-connected 
right and left shoulder disabilities 
caused any upper back pathology 
and/or led to an increase in 
disability?

c.  If so, the examiner should, if 
feasible, attempt to quantify the 
increase in pathology due to the 
service connected disability.

All opinions should be supported by reference 
to pertinent evidence in the record.

4.  The veteran should also be scheduled for 
an audiological examination for the purpose of 
determining the current level of bilateral 
hearing loss and whether tinnitus currently 
exists.  If a hearing loss (per VA standards) 
and/or tinnitus exists, the examiner should 
provide opinion as to whether it is least as 
likely as not that such disability was 
manifested in service or is otherwise related 
to event(s) in service?  The claims folder and 
a copy of this remand must be made available 
to the examiner prior to the examination for 
review.

5.  The veteran should also be scheduled for a 
dermatology examination for the purpose of 
determining whether he still has 
pseudofolliculitis barbae.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.

6.  Thereafter, the RO should readjudicate the 
claims for service connection for bilateral 
shoulder disability, bilateral hearing loss, 
ringing in the ears and pseudofolliculitis 
barbae as well as a claim for service 
connection for an upper back condition on a 
direct basis or as secondary to service 
connected bilateral shoulder disability.  The 
RO should also readjudicate the claims for an 
increased rating for right and left shoulder 
disability.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



